TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00658-CR


                                   Raymond E. Solis, Appellant

                                                 v.

                                    The State of Texas, Appellee


               FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
      NO. 16,366, THE HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  Raymond Solis, acting pro se, filed his notice of appeal of the district court’s

order denying his pretrial motion to quash indictment. However, we lack jurisdiction over

Solis’s appeal.

                  In Texas, appeals in criminal cases are permitted only when specifically

authorized by statute. State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011);

see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim. App. 2002) (“[A] defendant’s right of

appeal is a statutorily created right.”). The standard for determining whether an appellate court

has jurisdiction to hear and determine a case “is not whether the appeal is precluded by law, but

whether the appeal is authorized by law.” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim.

App. 2012) (quoting Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)); Fine,

330 S.W.3d at 915. Thus, we “do not have jurisdiction to review interlocutory orders unless that

jurisdiction has been expressly granted by law.” Ex parte Apolinar, 820 S.W.2d 792, 794 (Tex.
Crim. App. 1991); Ex parte Shumake, 953 S.W.2d 842, 844 (Tex. App.—Austin 1997, no pet.).

No such grant exists for a defendant’s direct appeal of an interlocutory order denying a pretrial

motion to quash. See, e.g., Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no

writ) (dismissing appeal because “[t]here is no statute providing for interlocutory appeal of

denial of a motion to dismiss”).

                Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 25.2(a)(2), (d), 43.2 (f).



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: December 30, 2021

Do Not Publish




                                               2